DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. The Applicant argues that Bhageria et al. U.S. PGPub 2015/0032278 does not disclose a system or method wherein “the identification information transmitted to each of the power feeding device and the registered power consumption device is for coordination of the power feeding information between the power supply device and the registered power consumption device without the power supply arbitration device.” The Examiner respectfully disagrees. Bhageria states,
“In embodiments, the identification of the power consuming device may also include the criticality of the device. In embodiments, the criticality of the device may be changed by the EM system. For example, the criticality of the device may be switched from a critical to non-critical power consuming device (vice-versa) based on a change in time or based on the occurrence of an event. For example, a power consuming device may be critical during one time period (e.g., during a work day) and may be non-critical during another time period (e.g., during the weekend). Alternatively, if an event occurs (such as a catastrophic event, e.g., a hurricane), a particular location (e.g., a school being used as a shelter) may have its power consuming devices switched from a designation of non-critical to critical (pg. 9, ¶75).”

“At step 525, the EM system generates and/or updates profiles with load profiles and power supply profiles. The EM system may automatically generate a profile based on the received electric information and the power supply information including using historical information, forecast information, location information, etc. The profile may be configured to generate control information, such as controlling when various power consuming devices and/or power supply devices are to operate, controlling the outputs of various power consuming devices (e.g., supply temperature from a chiller), and/or controlling the outputs of various power supply devices (e.g., power output for a generator). The EM system may also assign a priority level to each of the power consuming devices (e.g., critical, non-critical, etc.) associated with the profiles. For example, different critical devices may be assigned different priority levels. For example, a dialysis machine at a hospital may be assigned a greater critical level than an MRI machine at the hospital. The load profile and the power supply profile may be generated and stored as separate profiles in the EM system.

Alternatively, a load profile and/or power supply profile may be updated when there is a change to the power consuming device and/or power supply information. For example, a load profile may be updated when a hospital adds a new chiller for air-conditioning in a new wing of a hospital. Additionally, or alternatively, an independent power producer (IPP) may have added a new gas driven turbine and as such, the information is sent to the EM system which can generate and/or store a profile for the new gas turbine. The EM system may generate and store one or more profiles for one or more locations, devices, etc. Also, different profiles may be used for different time periods (e.g., during the week versus the weekend, during the winter months versus the summer months, during emergency events, etc.) (pg. 9, ¶77-78).”

“At step 535 the EM system receives real time load information associated with one or more power consuming devices that are registered with the EM system. The real time load information includes the power usage requirements by one or more power consuming devices at the current time or within a time period of the current time. For example, if the current time is 10:00 a.m., then the EM system receives the load information at 10:00 a.m. or within a time period from the current time (e.g., 10:00:01 a.m., 10:00:05 a.m., etc.). The EM system uses the real time load information to update one or more load profiles stored by the EM system. The real time information may be sent automatically by the power consuming device, or the EM system may request the information from the power consuming devices (e.g., sending messages, pings, etc.).

At step 540, the EM system receives real time power supply information associated with one or more power supply devices that are registered with the EM system. The real time power supply information includes the power generation by one or more power supply devices. The EM system uses the real time power supply information to update one or more power supply profiles stored by the EM system. The real time information may be sent automatically by the power supply device or the EM system may request the information from the power supply devices (e.g., sending messages, pings, etc.) (pg. 9-10, ¶80-81).”

The Examiner asserts that Bhageria discloses “the identification information (e.g. profile data; power supply profile and load profile) transmitted to each of the power feeding device (e.g. power supply device) and the registered power consumption device (e.g. power consuming device) is for coordination of the power feeding information between the power supply device and the registered power consumption device (e.g. coordinating control of the power consuming device and power supply device via profiles and updated profiles) without the power supply arbitration device (e.g. micro-grid manager) (e.g. pg. 9-10, ¶75, 77-78 and 80-81, wherein the EM system controls the power consuming device and power supply device without the micro-grid manager).” For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhageria et al. U.S. PGPub 2015/0032278.
Regarding claim 1, Bhageria discloses a power supply arbitration device (e.g. micro-grid manager), comprising: a communication unit; a storage unit; and a control unit is configured to: control the communication unit to receive power supply device registration information of a power supply device (e.g. power supply device) (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive power consumption device registration information of a power consumption device (e.g. power consuming device) and a power consumption profile (e.g. load profile) of the power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); register the power supply device in the storage unit based on the received power supply device registration information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); register the power consumption device in the storage unit based on the received power consumption device registration information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the storage unit to store the received power consumption profile of the registered power consumption device in association with the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive a power request from the registered power consumption device, wherein the power request indicates a power requested by the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); select, based on the received power request, the registered power supply device as a power feeding device (e.g. pg. 9-10, ¶73-86; pg. 11, ¶97; pg. 13-14, ¶120 and 124; Fig. 1 and 3); specify power feeding information for the power feeding device and identification information for each of the power feeding device and the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), wherein the power feeding information includes an activation time for the power feeding device to start supply of the power to the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), and the identification information transmitted to each of the power feeding device and the registered power consumption device is for coordination of the power feeding information between the power supply device and the registered power consumption device without the power supply arbitration device (e.g. pg. 9-10, ¶75, 77-78 and 80-81, wherein the EM system controls the power consuming device and power supply device without the micro-grid manager); and control the communication unit to transmit the power feeding information to the power feeding device and the identification information to each of the power feeding device and the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 4, Bhageria discloses the power supply arbitration device according to claim 1, wherein the control unit is further configured to specify a power feeding destination, for the power request, based on coupling information of a plurality of power feeding grids and current capacity information of each power grid of the plurality of power feeding grids (e.g. pg. 2, ¶16; pg. 5, ¶41-42; pg. 7, ¶60; Fig. 1 and 3).
 	Regarding claim 5, Bhageria discloses a power supply device, comprising: a communication unit (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); and a control unit configured to: control the communication unit to transmit information for registration of the power supply device to a power supply arbitration device (e.g. micro-grid manager) (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive, from the power supply arbitration device, an inquiry about a power supply amount of the power supply device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control, based on the received inquiry, the communication unit to transmit power supply amount information to the power supply arbitration device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive, from the power supply arbitration device, a power consumption profile of a power consumption device, power feeding information, and identification information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), wherein the power feeding information includes an activation time (e.g. start time/delayed start time) for the power supply device to start supply of power to the power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), and the identification information is for coordination of the activation time between the power supply device and the power consumption device without the power supply arbitration device (e.g. pg. 9-10, ¶75, 77-78 and 80-81, wherein the EM system controls the power consuming device and power supply device without the micro-grid manager); and control the supply of power to the power consumption device based on the received power feeding information and the identification information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 6, Bhageria discloses the power supply device according to claim 5, further comprising a timer (via delayed start), wherein the control unit is further configured to control the supply of the power to the power consumption device based on time information on the timer (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 8, Bhageria discloses a power consumption device, comprising: a  communication unit; and a control unit (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3) configured to: control the communication unit to transmit information for registration of the power consumption device and a power consumption profile of the power consumption device to a power supply arbitration device (e.g. micro-grid manager) (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to transmit a power request (e.g. power requirement) to the power supply arbitration device, wherein the power request indicates a power requested by the power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive power feeding information and identification information from the power supply arbitration device based on the transmitted power request (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), wherein the power feeding information includes an activation time for the power consumption device to start reception of power from a power supply device, and the identification information is for coordination of the activation time between the power supply device and the power consumption device without the power supply arbitration device (e.g. pg. 9-10, ¶75, 77-78 and 80-81, wherein the EM system controls the power consuming device and power supply device without the micro-grid manager); and control activation of the power consumption device at the activation time based on the received power feeding information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 9, Bhageria discloses the power consumption device according to claim 8, further comprising a timer (e.g. via delayed start time), wherein the control unit is further configured to control the activation of the power consumption device based on time information on the timer (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3). Page 6 of 18
 	Regarding claim 11, Bhageria discloses the power consumption device according to claim 8, wherein the control unit is further configured to control the communication unit to transmit the power request based on a power consumption reserved state of the power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 12, Bhageria discloses the power consumption device according to claim 8, wherein the control unit is further configured to control the communication unit to transmit the power request based on a state of the power consumption device (e.g. real-time load information), and the state indicates that the power consumption profile is updated (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 13, Bhageria discloses a power supply remote controller (e.g. EM system), comprising: a display unit; an input unit; a communication unit; a storage unit (e.g. pg. 5, ¶44); and, 
a control unit configured to: control the communication unit to receive power consumption device registration information from a power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); register, in the storage unit, the power consumption device based on the received power consumption device registration information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive a power consumption profile of the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the storage unit to store the received power consumption profile of the registered power consumption device in association with the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to transmit information for registration of the power consumption device and the power consumption profile to a power supply arbitration device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the display unit to display activation reservation information for the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the input unit to receive selection of the displayed activation reservation information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control, based on the selection, the communication unit to transmit a power request to the power supply arbitration device, wherein the power request indicates a power requested by the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive, based on the transmitted power request, activation time information and identification information from the power supply arbitration device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), wherein the activation time information indicates an activation time for the registered power consumption device to start reception of the power from a power supply device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), and the identification information is for identification of the registered power consumption device and for coordination of the activation time 
information between the power supply device and the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); and control the communication unit to transmit the received identification information to the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding 14, Bhageria discloses the power supply remote controller according to claim 13, wherein the control unit is further configured to control the communication unit to transmit the activation time information based on a timer (e.g. via delayed time start) of the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 17, Bhageria discloses the power supply remote controller according to claim 13, wherein the control unit is further configured to: control the input unit to receive an operation (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); read, from the storage unit, the power consumption profile of the registered power consumption device based on the received operation (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); and control the display unit to display the read power consumption profile of the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 18, Bhageria discloses a power supply arbitration method, comprising: receiving power supply device registration information of a power supply device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); receiving power consumption device registration information of a power consumption device and a power consumption profile of the power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); registering the power supply device based on the received power supply device registration information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); registering the power consumption device based on the received power consumption device registration information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); controlling storage of the received power consumption profile of the registered power consumption device in association with the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); receiving a power request from the registered power consumption device, wherein the power request indicates a power requested by the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); selecting, based on the received power request, the registered power supply device as a power feeding device (e.g. pg. 9-10, ¶73-86; pg. 11, ¶97; pg. 13-14, ¶120 and 124); specifying power feeding information for the power feeding device and identification information for each of the power feeding device and the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), wherein the power feeding information includes an activation time for the power feeding device to start supplying the power to the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), and the identification information transmitted to each of the power feeding device and the registered power consumption device is for coordination of the activation time between the power supply device and the registered power consumption device without a power supply arbitration device (e.g. pg. 9-10, ¶75, 77-78 and 80-81, wherein the EM system controls the power consuming device and power supply device without the micro-grid manager); and transmitting the power feeding information to the power feeding device and the identification information to each of the power feeding device and the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).
 	Regarding claim 19, Bhageria discloses a power system, comprising: a power supply arbitration device (e.g. micro-grid manager); a power supply device (e.g. power supply device) configured to supply power; and a power consumption device (e.g. power consuming device) configured to receive the power, wherein the power supply arbitration device comprises: a communication unit; a storage unit; and a control unit (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3) configured to: control the communication unit to receive power supply device registration information of the power supply device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive power consumption device registration information of the power consumption device and a power consumption profile of the power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); register the power supply device in the storage unit based on the received power supply device registration information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); register the power consumption device in the storage unit based on the received power consumption device registration information (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the storage unit to store the received power consumption profile of the registered power consumption device in association with the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3); control the communication unit to receive a power request from the registered power consumption device, wherein the power request indicates a power requested by the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3);  select based on the received power request the registered power supply device as a power feeding device (e.g. pg. 9-10, ¶73-86; pg. 111, ¶97; pg. 13-14, ¶120 and 124); and identification information for each of the power feeding device and the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), wherein the power feeding information includes an activation time for the power feeding device to start supply of the power to the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3), and the identification information transmitted to each of the power feeding device and the registered power consumption device is for coordination of the activation time between the power supply device and the registered power consumption device without the power supply arbitration device (e.g. pg. 9-10, ¶75, 77-78 and 80-81, wherein the EM system controls the power consuming device and power supply device without the micro-grid manager); and control the communication unit to transmit the power feeding information to the power feeding device and the identification information to each of the power feeding device and the registered power consumption device (e.g. pg. 9-12, ¶73-104; pg. 13-14, ¶120 and 124; Fig. 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 19, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116